DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 9/14/22.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6,8-12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hesen et al. [20120081156] in view of Shimada [7602877]

With respect to claim 1, figure 6 of Hesen et al. discloses a buffer circuit, wherein the buffer circuit comprises a buffer [66], a first control circuit [PMOS receiving Cn], and a second control circuit [NMOS receiving Cp], wherein the buffer is coupled to a frequency divider [62-65], and the buffer is configured to receive a first signal output [/BB] by the frequency divider, and output a fourth signal [AA] by using an output terminal of the buffer circuit when driven by the first signal, wherein the first signal is obtained by the frequency divider by performing frequency division on a group of differential signals [Cn,Cp], and the differential signals comprise a second signal [Cn] and a third signal [Cp];
the first control circuit is configured to perform delay control on a rising edge of the fourth signal based on the second signal; and
the second control circuit is configured to perform delay control on a falling edge of the fourth signal based on the third signal.
the buffer comprises a first transistor [PMOS receiving /BB] and a second transistor [NMOS receiving /BB], the first control circuit comprises a third transistor [PMOS receiving Cn], and the second control circuit comprises a fourth transistor [NMOS receiving Cp];
the first transistor and the third transistor are coupled between the output terminal and a power terminal of the buffer circuit;
the second transistor and the fourth transistor are coupled between the output terminal and a grounding terminal of the buffer circuit; and
each of the first transistor and the third transistor is a switching transistor that is connected at a low level and disconnected at a high level, and each of the second transistor and the fourth transistor is a switching transistor that is disconnected at a low level and connected at a high level.
Hesen et al. does not disclose the output terminal is connected to:
	-the third transistor and the fourth transistor;
	-the first transistor and the fourth transistor; or 
	-the third transistor and the second transistor.
However, figures 3 and 4 of Shimada [7602877] disclose alternate tri-state inverters and specifically shows the underlined tri-state inverter above with third and fourth transistors connected to the output terminal. 
	It would have been obvious to one skilled in the art at the time the invention was made to use the tri-state inverter in figure 4 of Shimada or either of the other tri-state inverters listed since it only matters that the PMOS transistors are between the output and power supply regardless of order and the NMOS transistor are between the output terminal and ground regardless of order as shown in Shimada.  

	With respect to claim 3, the above combination discloses the buffer circuit according to claim 1, wherein the first transistor and the second transistor are configured to input the first signal;
the third transistor is configured to input the second signal; 
in each signal period of the first signal, after the first signal transitions from a high level to a low level, the first transistor is connected; and when the second signal transitions from a high level to a low level for the first time, the third transistor is connected, and the output terminal stops outputting a low-level signal and starts to continuously output a high-level signal, to form the rising edge of the fourth signal; and
the fourth transistor is configured to input the third signal; 
in each signal period of the first signal, after the first signal transitions from a low level to a high level, the second transistor is connected; and when the third signal transitions from a low level to a high level for the first time, the fourth transistor is connected, and the output terminal stops outputting a high-level signal and starts to continuously output a low-level signal, to form the falling edge of the fourth signal.
	With respect to claim 4, the above combination discloses the buffer circuit according to claim 3, wherein the frequency divider is a divide-by-N frequency divider, and N is an integer greater than or equal to 2; [It’s well known in the art that adding inverters in the divider will increase N]
when N is greater than 2, in each signal period of the first signal, after the first signal transitions from a high level to a low level and before the first signal transitions from a low level to a high level, when the second signal transitions from a high-level signal to a low-level signal not for the first time, the output terminal continues to output a high-level signal; and
after the first signal transitions from a low level to a high level, when the third signal transitions from a low-level signal to a high-level signal not for the first time, the output terminal continues to output a low-level signal.
	With respect to claim 5, above combination discloses the buffer circuit according to claim 1, wherein the first signal is comprised in at least four frequency-divided first signals output by the frequency divider, the four frequency-divided first signals comprise two groups of in-phase and quadrature-phase (IQ) signals, each of the two groups of IQ signals comprises one in-phase signal I and one quadrature- phase signal Q, the group of differential signals comprises one positive signal and one negative signal, and signal types of the second signal and the third signal comprise a positive signal and a negative signal; the four frequency-divided first signals includes a positive in-phase signal, a negative in-phase signal, a positive quadrature signal and a negative quadrature signal and eash of the positive in-phase signal, the negative in-phase signal the positive quadrature signal and the negative quadrature signal is obtained by the frequency divider by performing the frequency dividion on the second signal or the third signal; and
in a case in which at least one of the four frequency-divided first signals is an in-phase signal I and a case in which at least one of the four frequency-divided first signals is a quadrature-phase signal Q, signal types of the second signal are opposite, and signal types of the third signal are opposite; or
in a case in which at least one of the four frequency-divided first signals is an in-phase signal I and a case in which at least one of the four frequency-divided first signals is a quadrature-phase signal Q, signal types of the second signal are the same, and signal types of the third signal are the same. [See figure 7 /AA, /BB, /CC, /DD]
With respect to claim 6, the above combination discloses a buffer circuit, comprising a buffer [66], a second P-type MOS transistor [PMOS receiving Cn], and a second N-type MOS transistor [NMOS receiving Cp], wherein 
the buffer comprises a first P-type MOS transistor and a first N-type MOS transistor, gates of the first P-type MOS transistor and the first N-type MOS transistor are separately [they take separate paths to /BB] coupled to an input terminal [/BB], a source of the first P-type MOS transistor is coupled to a power terminal [VDD through PMOS Cn], a drain of the first P-type MOS transistor is coupled to an output terminal [AA], a source of the first N-type MOS transistor is coupled to a grounding terminal [GND through NMOS Cp], and a drain of the first N-type MOS transistor is coupled to the output terminal;
the second P-type MOS transistor is configured to control connection or disconnection between the output terminal and the power terminal; and
the second N-type MOS transistor is configured to control connection or disconnection between the output terminal and the grounding terminal, wherein the buffer is couple to a frequency divider [62-65,70],
the gates of the first P-type MOS transistor and the first N-type MOS transistor are configured to input a first signal [/BB];
a gate of the second P-type MOS transistor is configured to input a second signal [Cn], a source of the second P-type MOS transistor is coupled to the power terminal, and a drain of the second P-type MOS transistor is coupled to the output terminal [through first PMOS];
a gate of the second N-type MOS transistor is configured to input a third signal [Cp], a source of the second N-type MOS transistor is coupled to the grounding terminal, and a drain of the second N-type MOS transistor is coupled to the output terminal [through first NMOS]; and
the output terminal is connected to:
	-the third transistor and the fourth transistor;
	-the first transistor and the fourth transistor; or 
	-the third transistor and the second transistor.
With respect to claim 8, figure 6 of Hesen et al. discloses the buffer circuit according to claim 7, but does not disclose wherein the source of the first P-type MOS transistor is connected to the power terminal, the drain of the first P-type MOS transistor is connected to the source of the second P-type MOS transistor, and the drain of the second P-type MOS transistor is connected to the output terminal; and
the source of the first N-type MOS transistor is connected to the grounding terminal, the drain of the first N-type MOS transistor is connected to the source of the second N-type MOS transistor, and the drain of the second N-type MOS transistor is connected to the output terminal.
With respect to claims 9 and 10, the above combination discloses the buffer circuit according to claim 6, bus does not disclose [claim 9] wherein the source of the second P-type MOS transistor is connected to the power terminal, the drain of the second P-type MOS transistor is connected to the source of the first P-type MOS transistor, and the drain of the first P-type MOS transistor is connected to the output terminal; and
the source of the first N-type MOS transistor is connected to the grounding terminal, the drain of the first N-type MOS transistor is connected to the source of the second N-type MOS transistor, and the drain of the second N-type MOS transistor is connected to the output terminal, OR
[claim 10 ]wherein the source of the first P-type MOS transistor is connected to the power terminal, the drain of the first P-type MOS transistor is connected to the source of the second P-type MOS transistor, and the drain of the second P-type MOS transistor is connected to the output terminal; and
the source of the second N-type MOS transistor is connected to the grounding terminal, the drain of the second N-type MOS transistor is connected to the source of the first N-type MOS transistor, and the drain of the first N-type MOS transistor is connected to the output terminal.
	With respect to claim 12, figure 6 of Hesen et al. discloses the buffer circuit according to claim 6, wherein the buffer circuit further comprises a phase inverter [67], and the phase inverter is coupled to the output terminal.
	With respect to claim 15, figure 6 of Hesen et al. discloses the buffer circuit according to claim 1, wherein the buffer circuit is configured to cancel phase noise generated by the frequency divider.
	With respect to claim 16, figure 6 of Hesen et al. discloses the buffer circuit according to claim 7, wherein the buffer circuit is configured to cancel phase noise generated by the frequency divider.

Claims 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the above combination in view of Payne et al. [20100213986].
With respect to claim 13, figure 6 of Hesen et al. discloses A buffer circuit, comprising a buffer, as described in claim 6 made of MOSFET transistors but does not disclose a buffer made of BJT’s as follows:
a second PNP transistor, and a second NPN transistor, wherein
the buffer comprises a first PNP transistor and a first NPN transistor, bases of the first PNP transistor and the first NPN transistor are separately coupled to an input terminal, an emitter of the first PNP transistor is coupled to a power terminal, a collector of the first PNP transistor is coupled to an output terminal, an emitter of the first NPN transistor is coupled to a grounding terminal, and a collector of the first NPN transistor is coupled to the output terminal;
the second PNP transistor is configured to control connection or disconnection between the output terminal and the power terminal; and
the second NPN transistor is configured to control connection or disconnection between the output terminal and the grounding terminal, wherein the buffer is coupled to a frequency divider, and the buffer is external to the frequency divider,
wherein the bases of the first PNP transistor and the first NPN transistor are configured to input a first signal;
a base of the second PNP transistor is configured to input a second signal, an emitter of the second PNP transistor is coupled to the power terminal, and a collector of the second PNP transistor is coupled to the output terminal;
a base of the second NPN transistor is configured to input a third signal, an emitter of the second NPN transistor is coupled to the grounding terminal, and a collector of the second NPN transistor is coupled to the output terminal,
the output terminal is connected to:
	-the second PNP transistor and the second NPN transistor;
	-the first PNP transistor and the second NPN transistor; or 
	-the second PNP transistor and the first NPN transistor.

	However, figure 2 of Payne et al. discloses a clock buffer made from BJT’s.
	It would have been obvious to one skilled in the art at the time the invention was made to use BJT’s to construct the buffer of Hesen et al. since it was a known technique in the art. 
	With respect to claim 17, the above combination discloses the buffer circuit according to claim 14, wherein the buffer circuit is configured to cancel phase noise generated by the frequency divider.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the above rejections as applied to claims 1,3-6,8-10, 12,13,15-17 above, and further in view of Widerin 20070009077.

With respect to claim 18 the above references disclose all limitations of the buffer circuit according to claim 13, wherein a base of the second PNP transistor is configured to input a second signal [Cn], a base of the second NPN transistor is configured to input a third signal [Cp], the output terminal is configured to output an output signal.
The above reference does not disclose each of the first, second and output signals is a square wave signal with a duty ratio of 50%.
However, Widerin discloses a quadrature divider receiving and outputting a square wave 50% duty signals. 
It would have been obvious to one skilled in the art at the time the invention was made to apply square wave signals to the divider of Hesen since a known technique in the art. 

	With respect to claim 19 the above combination discloses all limitations of the buffer circuit according to claim 1, wherein the differential signals comprise a second signal [Cn] and a third signal [Cp], and each of the second, third and fourth signals is a square wave signal with a duty ratio of 50%;
the first control circuit is configured to perform delay control on a rising edge of the
square wave signal forming the fourth signal based on the second signal; and
the second control circuit is configured to perform delay control on a falling edge of the
square wave signal forming the fourth signal based on the third signal.
	With respect to claim 20 the above combination discloses all limitations of  the buffer circuit according to claim 6, where a gate of the second P-type MOS transistor is configured to input a second signal, a gate of the second N-type MOS transistor is configured to input a third signal, the output terminal is configured to output an output signal, and each of the first, second and output signals is a square wave signal with a duty ratio of 50%;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
11/5/22